[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                            No. 11-13561                 APRIL 4, 2012
                        Non-Argument Calendar             JOHN LEY
                      ________________________             CLERK

                D.C. Docket No. 1:09-cv-00002-JRH-WLB



MIKE SAMADI,

                                                          Plaintiff-Appellant,

                                 versus

BANK OF AMERICA, N.A.,

                                                        Defendant-Appellee.

                     ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (April 4, 2012)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
      Mike Samadi appeals pro se the summary judgment against his complaint

that the Bank of America violated the Truth in Lending Act, 15 U.S.C. § 1601 et

seq., the Fair Credit Reporting Act, id. § 1681 et seq., and Georgia law. Samadi

challenges the denial of his motions governing discovery, the imposition of

sanctions for failing to attend his deposition, and the denial of his motions to

remand his action to state court and for leave to amend his complaint. Samadi also

challenges the summary judgment in favor of the Bank. We affirm.

      The district court did not abuse its discretion when it denied Samadi’s

motions to compel, to extend the time for discovery, and to hold a status

conference. Although we construe pro se filings liberally, “procedural rules in

ordinary civil litigation should [not] be interpreted so as to excuse mistakes by

those who proceed without counsel.” McNeil v. United States, 508 U.S. 106, 113,

113 S. Ct. 1980, 1984 (1993). The district court was not required to grant

Samadi’s motion to compel when he failed to certify that he had conferred in good

faith with counsel for the Bank, Fed. R. Civ. P. 37(a)(1), or to comply with a local

rule that he object with specificity to the responses of the Bank to requests for

discovery, S.D. Ga. R. 26.5. The district court also was not required to extend the

time for discovery a second time for Samadi to file another motion to compel after

he had failed to file a corrected motion within the first extended period for

                                          2
discovery. See Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1184 n.35 (11th

Cir. 2003). There was no need for the district court to conduct a status conference

to resolve Samadi’s grievance with the Bank regarding discovery when Samadi

refused to avail himself of procedures for resolving his grievance. See Holloman

v. Mail-Well Corp., 443 F.3d 832, 843–44 (11th Cir. 2006).

      The district court acted within its discretion by sanctioning Samadi for

failing to attend his deposition. “[A]ll federal courts have the power, by statute,

by rule, and by common law, to impose sanctions against recalcitrant . . . parties

litigant.” Carlucci v. Piper Aircraft Corp., 775 F.2d 1440, 1446 (11th Cir. 1985).

Samadi refused to make himself available for a deposition within the time for

discovery and, after receiving notice of the date scheduled, he refused to appear

unless he received materials that he had requested in two discovery requests. See

Fed. R. Civ. P. 37(d)(1). Samadi argues that he was not required to appear

because of discovery misconduct by the Bank, but the record supports the decision

of the district court that Samadi’s dispute with the Bank did not “substantially

justif[y]” his failure to appear. Id. 37(d)(3). As a result, the district court was

entitled to order Samadi to “pay the reasonable expenses, including attorney’s

fees,” incurred by the Bank as a result of Samadi’s absence. Id.

      Samadi challenges the reasonableness of the expenses, but we cannot say

                                           3
that the district court “‘committed a clear error of judgment’” when it awarded the

$2,283.85 that the Bank requested in its revised statement of fees and costs.

Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1313 (11th Cir.

2011) (quoting Dorey v. Dorey, 609 F.2d 1128, 1135–36 (5th Cir. 1980)). The

district court ordered the Bank to revise its first statement of $4,400, and the Bank

complied with that order by including in its revised statement only its expenses

related to attempting to depose Samadi and preparing a motion for sanctions.

      The district court also did not abuse its discretion by denying as untimely

Samadi’s motions to remand his action to state court and for leave to amend his

complaint. Samadi moved to remand this action over six months after the Bank

removed it to the district court. See 28 U.S.C. § 1447(c). And Samadi did not

request leave to amend his complaint until after the deadline for discovery and

pre-trial pleadings had expired and after the Bank had moved for summary

judgment. See Lowe’s Home Ctrs., Inc. v. Olin Corp, 313 F.3d 1307, 1314–15

(11th Cir. 2002). A plaintiff must have “good cause for belatedly amending [his]

complaint,” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); see

Fed. R. Civ. P. 16(b)(4), but Samadi sought to withdraw his federal claims to

defeat federal jurisdiction and to avoid an unfavorable summary judgment.

      The district court did not err by granting summary judgment in favor of the

                                          4
Bank and against Samadi’s claims under the Truth in Lending Act. To be subject

to regulation under the Lending Act, the Bank must have extended Samadi, as a

“consumer,” credit to be used “primarily for personal, family, or household

purposes.” 15 U.S.C. § 1602(i). Samadi argues that he obtained two lines of

credit for consumer purposes, as evidenced by his “personal information and

signature” on the loan documents and the lack of a “restriction [on] the use of [the]

funds” by the Bank. But the record establishes that Samadi used the lines of credit

“primarily for business, [or] commercial . . . purposes,” which are exempt from the

Lending Act. Id. § 1603(1). Samadi, a real estate investor, testified that he had

intended to “borrow money against . . . [his] line of credit . . . to purchase another

property” for investment; to use the “funds . . . to do repairs on . . . properties”;

and to add a business partner, Bradley Kirkland, as a guarantor on the lines of

credit to “improve his [credit] score.”

      The district court also did not err by granting summary judgment in favor of

the Bank and against Samadi’s claim under the Fair Credit Reporting Act. The

Reporting Act imposes on entities that furnish information to consumer reporting

agencies duties to review and investigate the accuracy of its information and to

report any errors. 15 U.S.C. §§ 1681a(f), 1681s-2. Samadi complained that the

Bank had violated the Reporting Act in three ways: (1) denying applications to

                                            5
add Kirkland to the lines of credit; (2) reducing one of Samadi’s lines of credit

without notifying him; and (3) reporting and failing to correct information about

Samadi’s two lines of credit. Samadi’s first two complaints failed to state a claim

under the Reporting Act, and Samadi failed to establish that a genuine issue of fact

existed that the Bank had breached any duty when reporting information about

Samadi’s lines of credit. After the Bank learned about a dispute regarding

information it had provided to Experian regarding Samadi’s lines of credit, the

Bank investigated and determined that its information was accurate. Samadi

argues that the Bank should have reported his lines of credit using different

terminology, but the reports were in accordance with the credit agreements that

Samadi signed, which governed the terms and conditions of his lines of credit.

      We AFFIRM the summary judgment in favor of the Bank.




                                          6